Fourth Court of Appeals
                        San Antonio, Texas
                               April 27, 2015

                            No. 04-14-00746-CV

                         ALAMO HEIGHTS ISD,
                              Appellant

                                      v.

                            Catherine CLARK,
                                 Appellee

         From the 285th Judicial District Court, Bexar County, Texas
                      Trial Court No. 2009-CI-19821
                Honorable Karen H. Pozza, Judge Presiding


                              ORDER
Appellant's Motion to Exceed Word Limits of TRAP 9.4(i)(2)(C) is hereby GRANTED.


It is so ORDERED on April 27, 2015.

                                           PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court